IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

SEAN FULLWOOD,                      NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D13-1366

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 17, 2014.

An appeal from the Circuit Court for Alachua County.
Martha Ann Lott, Judge.

Nick G. Zissimopulos of Law Offices of Rush and Glassman, Gainesville, for
Appellant.

Pamela Jo Bondi, Attorney General, and Jay Kubica, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, ROBERTS, and ROWE, JJ., CONCUR.